DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 8, 11, 13, 15 - 20, are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
Claims 9 - 10, 12, 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 8, 15, recite the same features as were found allowable in parent application no. 16/407,752, which issued as U.S. Patent No. 10,937,171. These claims are found allowable for the same reasons as were provided in the parent application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 10,937,171
Claim 1
identifying, by a device, an image, the image including one or more target objects;
identifying, by a device, an image, the image including a plurality of target objects, …;
generating, by the device, one or more deformed images by applying one or more deformations to the image;
generating, by the device, the training set of deformed images by applying the set of deformations with regard to the image;
generating, by the device, one or more deformed mask images by selectively applying the one or more deformations to one or more mask images associated with the image, each deformed mask image, of the one or more deformed mask images, being associated with a deformed image, of the one or more deformed images, to identify at least one location corresponding to an object, of the one or more target objects, in the deformed image; 
generating, by the device, a set of deformed mask images by applying the set of deformations to the plurality of mask images, each deformed image, of the training set of deformed images, being associated with a deformed mask image, of the set of deformed mask images, to identify at least one location corresponding to an object, of the plurality of target objects, in each deformed image;
training, by the device, a model using the one or more deformed images and the one or more deformed mask images.
training, by the device, a model using the training set of deformed images and the set of deformed mask images.


	
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 10,937,171
Claim 4
randomly or pseudorandomly selecting the one or more deformations; and


wherein determining the set of deformations comprises: randomly or pseudorandomly selecting the set of deformations.
wherein generating the one or more deformed images comprises:

generating the one or more deformed images based on randomly or pseudorandomly selecting the one or more deformations.
(Incorporated from parent claim 1)
generating, … deformed images by applying the set of deformations with regard to the image;


	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 10,937,171
Claim 5
wherein generating the one or more deformed images by applying the one or more deformations to the image comprises:

generating the one or more deformed images by selectively applying a predetermined set
of deformations to the image.
wherein determining the set of deformations comprises: determining, based on the type of the image, the set of deformations.

(Incorporated from parent claim 1)
generating, … deformed images by applying the set of deformations with regard to the image;


	
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 10,937,171
Claim 5
determining the one or more deformations based on a type of the image.
determining, based on the type of the image, the set of deformations.


	
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 10,937,171
Claim 5
wherein determining the one or more deformations based on the type of the image comprises:

selecting the one or more deformations from a first set of deformations based on the type of the image being a first type; or

selecting the one or more deformations from a second set of deformations based on the type of the image being a second type.
determining a type of the image; and wherein determining the set of deformations comprises: determining, based on the type of the image, the set of deformations.


	
Implicit in “determining a type of the image” is that there are types of images. And, implicit in “determining, based on the type of the image, the set of deformations” is that there are sets of deformations.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 10,937,171
Claim 1
wherein the one or more deformations include at least one of: …, one or more background deformations, …
determining, by the device, a set of deformations to create a training set of deformed images based on the image, the set of deformations including a deformation of a background of the image;


	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 10,937,171
Claim 7
wherein generating the one or more deformed images by applying the one or more deformations to the image comprises:

generating a first deformed image, of the one or more deformed images, by applying a first deformation, of the one or more deformations, to the image; and

generating a second deformed image, of the one or more deformed images, by applying a second deformation, of the one or more deformations, to the first deformed image; and

wherein training the model using the one or more deformed images comprises: training the model using the second deformed image.
receiving feedback; adjusting a selection of the set of deformations based on the feedback; and generating another set of deformed mask images based on adjusting the selection of the set of deformations.

(Incorporated from claim 1)
generating, by the device, the training set of deformed images by applying the set of deformations with regard to the image; 

generating, by the device, a set of deformed mask images …, each deformed image, of the training set of deformed images, being associated with a deformed mask image, of the set of deformed mask images, …


	
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 10,937,171
Claim 8
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to: identify an image, the image including one or more target objects;
one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: identify an image, the image including a plurality of target objects, and the image being associated with a plurality of mask images, each mask image, of the plurality of mask images, being associated with a respective object, of the plurality of target objects;

generate one or more deformed images by applying one or more deformations to the image;
determine a set of deformations to create a training set of deformed images based on the image, the set of deformations including a deformation of a background of the image; 
generate the training set of deformed images by applying the set of deformations with regard to the image;
generate one or more deformed mask images by selectively applying the one or more deformations to one or more mask images associated with the image, each deformed mask image, of the one or more deformed mask images, being associated with a deformed image, of the one or more deformed images, to identify at least one location corresponding to an object, of the one or more target objects, in the deformed image; and
generate a set of deformed mask images by applying the set of deformations to the plurality of mask images, each deformed
image, of the training set of deformed images, being associated with a deformed mask image, of the set of deformed mask images, to identify at least one location corresponding to an object, of the plurality of target objects, in each deformed image; and 
train a model using the one or more deformed images and the one or more deformed mask images.
train a model using the training set of deformed images and the set of deformed mask images.


	







(continued on next page)
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 10,937,171
Claim 13
wherein the one or more processors, when generating the one or more deformed mask images by selectively applying the one or more deformations to the one or more mask images, are configured to:

determine that a deformation, of the one or more deformations, is to be applied to a mask image, of the one or more mask images, based on a type of the deformation; and selectively apply the deformation based on determining that the deformation is to be applied.
wherein the one or more processors are further configured to: determine whether to apply a particular deformation, of the set of deformations, to a particular mask image, of the plurality of mask images; and wherein the one or more processors, when generating the set of deformed mask images by applying the set of deformations to the plurality of mask images, are configured to: generate a particular deformed mask image, of the set of deformed mask images, by applying the particular deformation to the particular mask image.


	
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 10,937,171
Claim 12
wherein the one or more processors are further configured to:
determine the one or more deformations based on a type of the image, wherein the one or more deformations are selected from a first set of deformations based on the type of the image being a first type; or wherein the one or more deformations are selected from a second set of deformations based on the type of the image being a second type.
determine a type of the image; and wherein the one or more processors, when determining the set of deformations, are configured to: determine, based on the type of the image, the set of deformations.


	
Implicit in “determining a type of the image” is that there are types of images. And, implicit in “determining, based on the type of the image, the set of deformations” is that there are sets of deformations.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 10,937,171
Claim 15
one or more instructions that, when executed by one or more processors of a device, cause the device to: identify an image, the image including one or more target objects; 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: identify an image, the image including a plurality of target objects, …

generate one or more deformed images by applying one or more deformations to the image; 
generate the training set of deformed images by applying the set of deformations with regard to the image; 
generate one or more deformed mask images by selectively applying the one or more deformations to one or more mask images associated with the image, each deformed mask image, of the one or more deformed mask images, being associated with a deformed image, of the one or more deformed images, to identify at least one location corresponding to an object, of the one or more target objects, in the deformed image; and 
generate a set of deformed mask images by applying the set of deformations to the plurality of mask images, each deformed image, of the training set of deformed images, being associated with a deformed mask image, of the set of deformed mask images, to identify at least one location corresponding to an object, of the plurality of target objects, in each deformed image; and
train a model using the one or more deformed images and the one or more deformed mask images.
train a model using the training set of deformed images and the set of deformed mask images.


	
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 16
U.S. Patent No. 10,937,171
Claim 17
wherein the one or more
instructions further cause the device to:
randomly or pseudo randomly selecting the one or more deformations; and wherein the one or more instructions, that cause the device to generate the one or more deformed images, cause the device to: generate the one or more deformed images based on randomly or pseudorandomly selecting the one or more deformations.
wherein the one or more instructions, that cause the one or more processors to determine the set of deformations, cause the one or more processors to: randomly or pseudorandomly select the set of deformations.


	
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 17
U.S. Patent No. 10,937,171
Claim 18
wherein the one or more instructions, that cause the device to generate the one or more deformed images by applying the one or more deformations to the image, cause the device to: generate the one or more deformed images by applying a predetermined set of deformations to the image.
determine a type of the image; and wherein the one or more instructions, that cause the one or more processors to determine the set of deformations, cause the one or more processors to: determine, based on the type of the image, the set of deformations.


	
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 18
U.S. Patent No. 10,937,171
Claim 18
wherein the one or more instructions further cause the device to: determine the one or more deformations based on a type of the image.
determine a type of the image; and wherein the one or more instructions, that cause the one or more processors to determine the set of deformations, cause the one or more processors to: determine, based on the type of the image, the set of deformations.


	
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 19
U.S. Patent No. 10,937,171
Claim 18
wherein the one or more instructions, that cause the device to determine the one or more deformations based on the type of the image, cause the device to: select the one or more deformations from a first set of deformations based on the type of the image being a first type; or select the one or more deformations from a second set of deformations based on the type of the image being a second type.
determine a type of the image; and wherein the one or more instructions, that cause the one or more processors to determine the set of deformations, cause the one or more processors to: determine, based on the type of the image, the set of deformations.


Implicit in “determining a type of the image” is that there are types of images. And, implicit in “determining, based on the type of the image, the set of deformations” is that there are sets of deformations.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 10,937,171. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 20
U.S. Patent No. 10,937,171
Claim 18
wherein the one or more instructions, that cause the device to generate the one or more deformed images by applying the one or more deformations to the image, cause the device to: 

generate a first deformed image, of the one or more deformed images, by applying a first deformation, of the one or more deformations, to the image; and

 generate a second deformed image, of the one or more deformed images, by applying a second deformation, of the one or more deformations, to the first deformed image; and 

wherein the one or more instructions, that cause the device to train the model using the one or more deformed images, cause the device to: train the model using the second deformed image.
determine a type of the image; and wherein the one or more instructions, that cause the one or more processors to determine the set of deformations, cause the one or more processors to: determine, based on the type of the image, the set of deformations.

(Incorporated from Claim 15)
determine a set of deformations to create a training set of deformed images based on the image, the set of deformations including a deformation of a background of the image; generate the training set of deformed images by applying the set of deformations with regard to the image;

 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668